Title: From George Washington to Henry Knox, 25 September 1793
From: Washington, George
To: Knox, Henry


          (Private)
          Dear Sir,Mount Vernon Sep. 25th
              1793
          I have duly received your letters of the 15th & 18th instt
            and as the last announces your intention of setting out for Boston the next day I shall
            add nothing in this letter on business—but shall thank you for the information you have
            given me—as well private as public; and observe that, it appears to me highly necessary
            that the heads of Departments should assemble in Philadelphia or the vicinity of it by
            the first of November at which time & place I shall make it a point to be present. I
            have wrote to the Secretary of the Treasury to this effect and have
            communicated the same to the Secretary of State. With
            very great esteem & regard I am Dear Sir Your Affectionate Servt
          
            Go: W——n
          
        